EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Sara Haas on February 22, 2022.

Regarding Claim 1, the claim is modified as follows:
1.	(Currently Amended) A surface cleaning apparatus, comprising:
	a base unit configured to be moved over a surface to be cleaned;
	an upper unit coupled with the base unit; 
	a handle coupled with the upper unit and configured for use in facilitating movement of the surface cleaning apparatus over the surface to be cleaned; 
	a handle coupler pivotally coupling a proximal end of the handle with the upper unit and defining a single pivot point, the handle coupler adapted for selective movement of the handle about a horizontal axis defined by the single pivot point of the handle coupler between an upright position and a folded position wherein at least a portion of the handle confronts a portion of the upper unit, and where the handle coupler is moveable between a first position to allow the handle to rotate about the horizontal axis into the folded position and a second position to lock the handle in the upright position; 
and
an interlocking assembly, including at least one interlock member horizontally slidable by the actuator to an unlocked position when the actuator is moved to the unlocked pivoting position, the interlocking assembly configured to lock the handle in the upright position when the handle coupler is in the second position and the actuator is in a locked position.

Regarding Claim 6, the claim is cancelled in its entirety.

Regarding Claim 7, the claim is modified as follows:
7.	(Currently Amended) The surface cleaning apparatus of claim  1 wherein the interlocking assembly includes a first pair of mounts coupled to the upper unit and a second pair of mounts coupled with the handle and configured to selectively rotate relative to the first pair of mounts when the handle coupler is in the first position.

Regarding Claim 15, the claim is modified as follows:
15.	(Currently Amended) A surface cleaning apparatus, comprising:
	a base unit comprising a suction nozzle, the base unit configured to be moved over a surface to be cleaned;
	an upper unit comprising a suction source in fluid communication with the suction nozzle, the upper unit coupled with the base unit; 

	a handle coupler pivotally coupling a proximal end of the handle with the upper unit for selective movement of the handle about a horizontal axis defined by the handle coupler between an upright position and a folded position where the handle coupler is moveable between a first position to allow the handle to rotate about the horizontal axis into the folded position and a second position to lock the handle in the upright position; 
an actuator operably coupled to the handle coupler and disposed on the handle at a location spaced from the proximal end of the handle, the actuator accessible by a user of the surface cleaning apparatus for selectively moving the handle coupler between the first and second positions; and
an interlocking assembly, including a pair of interlock members moved horizontally to an unlocked position by the actuator, the interlocking assembly configured to lock the handle in the upright position when the handle coupler is in the second position and the actuator is in a locked position and selectively release the handle to the folded position wherein at least a portion of the handle directly confronts a portion of the upper unit and the actuator is in an unlocked pivoting position. 

Regarding Claim 19, the claim is modified as follows:
19.	(Currently Amended) The surface cleaning apparatus of claim 18 wherein  when the handle coupler is in the second position, each of the pair of interlock members engages an adjacent one of the first pair of mounts and inhibits rotation of at least one of the second pair of mounts relative to the first pair of mounts.


REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 

The instant invention is neither anticipated nor rendered obvious for additional reason below in concert with applicant remarks:

Allowable Subject Matter

The Applicant presented AFCP claims amendments which were modified by Examiner’s Amendment to place the application into condition for allowance. The Applicant presented an application received February 3, 2022 amending Claims 1, 5, 6, 15, and 17.  Claim 12 was cancelled.  Claim 6 was cancelled by Examiner’s Amendment.  Claims 1, 7, 15, and 19 were modified by Examiner’s Amendment to place Claims 1-5, 7-11, and 13-21 into final condition for allowance.  

The following is a statement of reasons for the indication of previously mentioned allowable subject matter:

Regarding Claims 1-5, 7-11, and 13-21, a search of the prior art does not teach or reasonably suggest the device as claimed in the context of the entire scope of the claims, the instant invention is neither anticipated nor 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



/Marc Carlson/
Primary Examiner, Art Unit 3723